DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Response to Amendment
Applicants’ submission of amendment of Specification, filed on 05/02/2022, is acknowledged. Applicants’ amendment of the claim, filed on 05/02/2022, in response to the rejection of claims 1-4, 7, 13, and 17 from the final office action (02/03/2022), by amending claims 1 and 13-14 and cancelling claims 2-3 is entered and will be addressed below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: label “400” was not described in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Claims 8-10, 14, and 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species A and C-D, A5-A6, there being no allowable generic or linking claim.

Claim Interpretations
The newly added limitation “a shortest distance between the plurality of the convex structures located in the middle portion and the connecting portion is greater than at least twice a distance between two adjacent convex structures“, Applicants Fig. 1 shows rectangular mask, and there are four lateral sides and four connection portions/corners; furthermore, each side having different distances between the outmost convex structure to the two connection portions/corners, therefore, potentially eight different distances between nearest convex structures to connection potions. The examiner consider “a shortest distance” between these eight is broad, but not considered as indefinite. Furthermore, the claim does not require uniform separation between each pair of connection portion at each lateral side of the mask sheet. Therefore, for a non-uniform spacing of convex structure, any neighboring pair of convex structure on any lateral side is considered as “a distance between two adjacent convex structures”. Then, the comparison of “a shortest distance between the plurality of the convex structures located in the middle portion and the connecting portion is greater than at least twice a distance between two adjacent convex structures“ can be between A) any pair of two adjacent convex structure to B) the shortest distance the eight outmost convex structure and the connection potion, A) and B) may not be at the same lateral side.
The terms “a shortest distance between the plurality of the convex structures located in the middle portion and the connecting portion” and “a distance between two adjacent convex structures”, is not well-defined and are rejected under 112(b) below.

While the above interpretation is in view of Applicants’ Fig. 1, but claim 1 does not include the limitation of a rectangular mask sheet. Therefore, “each side of the mask sheet has a middle portion and a connecting portion at each end of the middle portion”, this may include three sides mask sheet (triangle shape), and five or more sides (pentagon, hexagon, etc.).
The “each side of the mask sheet” in claims 1 and 13 is understood as “each side of the multiple sides of the mask sheet” antecedent by “the mask sheet is in a frame structure formed by enclosing multiple sides”. 

Applicants’ Specification does not disclose where the opening or opening patterns are. Therefore, the claim will be examined inclusive opening pattern within the convex structure only, or opening pattern outside of the convex structure.

The “a mask frame and a mask sheet, the mask sheet being disposed on the mask frame and comprising a magnetic material” inclusive either the mask sheet or the mask frame comprises a magnetic material. However, Applicants’ Specification does not disclose the mask frame being a magnetic material.

The convex structure may be on the side that faces the substrate 300 or on the side faces away from the substrate 300. Applicants Fig. 1 does not clearly show the direction of the substrate. Claims 1 and 13 will be examined inclusive both direction. This is why the examiner is trying to figure out what label “400” is.

The “wherein th

The “the mask sheet is in a frame structure formed by enclosing multiple sides” of claims 1 and 15, this includes two or more sides of a rectangular or non-rectangular frame. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation “a shortest distance between the plurality of the convex structures located in the middle portion and the connecting portion is greater than at least twice a distance between two adjacent convex structures” in independent claims 1 and 13 does not have support in Applicants Specification.
Furthermore, Applicants’ Specification describes “The drawings are merely exemplary illustrations of the present disclosure and are not necessarily drawn to scale” ([0027]).

Claims 1, 4, 7, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation “a shortest distance between the plurality of the convex structures located in the middle portion and the connecting portion” and “a distance between two adjacent convex structures” of claim 1 and 13, it is not clear whether it is center to center distance or edge to edge distance or something else. Furthermore, the size, shape and the boundary of the middle portion and the connecting portion is not defined. 

	This portion of claim 1 and 13 will be examined inclusive both center to center or edge to edge distance, and the size and/or shape and/or boundary of the middle portion and the connection portion will be examined inclusive BRI, including a very small connection/corner portion.

Dependent claims 2-4, 7, and 17 are also rejected under USC 112(a) and 112(b) at least due to dependency to rejected claim 1 and 13, respectively.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bae et al. (KR 100861267, hereafter ‘267).
‘267 teaches all limitations of:
Claim 1: Metal Mask (title), the metal mask 60 for manufacturing an organic EL display device according to the present invention includes holes 64 for depositing an organic light emitting material and metal masks having a cylindrical shape around the holes. 60. Embossings 62 formed on the surface (page 4, 2nd last paragraph), The position of the protrusion 62 is designed to avoid interference with the pattern when the metal mask 60 and the substrate are bonded to each other. In addition, the material of the protrusion 62 may be a magnet or a magnetic material, and a metal material may be used as the magnetic material (Fig. 6, page 5, 2nd paragraph, the metal material refers to the metal mask material, the claimed “A mask sheet, comprising: a magnetic material, a first surface, a second surface, and a plurality of convex structures that protrude from the first surface of the mask sheet; wherein: the mask sheet is in a frame structure formed by enclosing multiple sides; the plurality of convex structures protrude from the first surface of each side of the mask sheet”, note the outside area of the mask is a frame),
The protrusions 62 may have various shapes such as hemispherical shape in FIG. 9 … the heights of the protrusions 62 are the same as or larger than those of the partition wall 54 as described in FIG. 6, and are formed about 4 to 5 μm (page 6, 5th complete paragraph, the claimed “each of the plurality of convex structures has a hemispherical convex shape, a cross section of each of the plurality of convex structures is semi-circular and a maximum distance between top of the plurality of convex structures and the first surface of the mask sheet is 120 [Symbol font/0x6D]m“);
As the size, shape of the connection portion and boundary is not define, a very small corner portion can be considered as the connection portion, the illustration below which shows the claimed “each side of the mask sheet has a middle portion and a connecting portion at each end of the middle portion that intersects another side, and the plurality of the convex structures protruding from the first surface of each side are located in the middle portion of the side; and the plurality of convex structures are not provided on the first surface in the connecting portion of each side of the mask sheet, and a shortest distance between the plurality of the convex structures located in the middle portion and the connecting portion is greater than at least twice a distance between two adjacent convex structures“.

Claim 4: as the material of the protrusions 62 and metal mask can be the same magnetic material, it can be made by “wherein the plurality of convex structures are formed using a stamping process” is a product by process claim. 

In case Applicants argue that the drawing of ‘015 is perspective view and/or the drawing is not to scale. It would have been obvious to selected the connection portion/corner region to be twice far away than the adjacent projections. It is merely re-arrangement of parts. The examiner do not find description in Applicants’ Specification about the criticality of the “twice distance” or unexpected results.



    PNG
    media_image1.png
    463
    893
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (A distance 
between two
adjacent 
convex
structure =DD)][AltContent: arrow][AltContent: textbox (A small
connection 
portion
with no 
convex
portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A shortest 
distance 
between a
convex portion
and connection 
portion is 2X 
of DD)]
















Claims 1, 4, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (JP 2004214015, from IDS, hereafter ‘015), in view of HIMESHIMA et al. (US 20010004469, hereafter ‘469) and ‘267.
‘015 teaches some limitations of:
	Claim 1: referring to FIG. 2, a vapor deposition mask 1 in which an opening 1a corresponding to a vapor deposition pattern is formed in a plate body covering a substrate 11, in order to keep a gap between the substrate 11 and the vapor deposition mask 1 constant ([0015], the claimed “A mask sheet, comprising):
	The vapor deposition mask 1 is made of a metal such as stainless steel ([0033]), The vapor deposition mask 101 is magnetically attracted to the substrate 111 with the spacer 113 interposed (Fig. 1, [0004], last sentence, description applicable to Fig. 2, the claimed “a magnetic material, a first surface, a second surface”), 
the plate body of the vapor deposition mask 1 is provided with a protruding portion 1b for projecting the substrate side surface of the plate body itself ([0015], last sentence, Fig. 6 shows protrusions 1b are at corners, and each side includes two corners and therefore each side includes two protrusions, the claimed “and a plurality of convex
referring to FIG. 4, in addition to the features of the above-described vapor deposition mask 1, the vapor deposition mask 1 has a plurality of vapor deposition pattern forming regions 1c with openings 1a, and the protrusions 1b are It is provided in the peripheral portion of the deposition mask 1 outside the region 1c or in the space between the deposition pattern forming regions 1c ([0019], see also Fig. 6, the mask 1 outside the region 1c is a frame, the claimed “wherein: the mask sheet is in a frame structure formed by enclosing multiple sides”);
referring to FIG. 4, in addition to the features of the above-described vapor deposition mask 1, the vapor deposition mask 1 has a plurality of vapor deposition pattern forming regions 1c with openings 1a, and the protrusions 1b are It is provided in the peripheral portion of the deposition mask 1 outside the region 1c or in the space between the deposition pattern forming regions 1c ([0019], see also Fig. 6, the mask 1 outside the region 1c is a frame, the claimed “the plurality of convex structures protrude from the first surface of each side of the mask sheet“, see also Fig. 9).

	Claim 13: FIG. 6 is a perspective view illustrating the external shape of the vapor deposition mask 1 according to the present embodiment. The vapor deposition mask 1 is made of a metal such as stainless steel, for example, and has a plate shape with a thickness of about 10 to 500 μm. An opening 1a corresponding to the pattern shape of the organic layer 33a is formed in the vapor deposition mask 1. The opening 1a is perforated by a precision processing method such as etching, electroforming, laser processing, or electron beam drawing. In the evaporation mask 1, an opening 1a forms an evaporation pattern forming region 1c ([0033], the mask 1 outside the region 1c is a frame, the claimed “A mask component, comprising; a mask sheet comprising a magnetic material, wherein: the mask sheet has a first surface and a second surface”),
 the plate body of the vapor deposition mask 1 is provided with a protruding portion 1b for projecting the substrate side surface of the plate body itself ([0015], last sentence, the claimed “and a plurality of convex structures protruding from the first surface of the mask sheet”),
referring to FIG. 4, in addition to the features of the above-described vapor deposition mask 1, the vapor deposition mask 1 has a plurality of vapor deposition pattern forming regions 1c with openings 1a, and the protrusions 1b are It is provided in the peripheral portion of the deposition mask 1 outside the region 1c or in the space between the deposition pattern forming regions 1c ([0019], see also Fig. 6, the mask 1 outside the region 1c is a frame, the claimed “the mask sheet is in a frame structure formed by enclosing multiple sides”); 
referring to FIG. 4, in addition to the features of the above-described vapor deposition mask 1, the vapor deposition mask 1 has a plurality of vapor deposition pattern forming regions 1c with openings 1a, and the protrusions 1b are It is provided in the peripheral portion of the deposition mask 1 outside the region 1c or in the space between the deposition pattern forming regions 1c ([0019], see also Fig. 6, the mask 1 outside the region 1c is a frame, the claimed “the plurality of convex structures protrude from the first surface of each side of the mask sheet“).

‘015 does not teach the other limitations of:
Claim 1: (1A) each of the plurality of convex structures has a hemispherical convex shape, a cross section of each of the plurality of convex structures is semi-circular, and a maximum distance between top of the plurality of convex structures and the first surface of the mask sheet is 120 [Symbol font/0x6D]m;
(1B) each side of the mask sheet has a middle portion and a connecting portion at each end of the middle portion that intersects another side, and the plurality of the convex structures protruding from the first surface of each side are located in the middle portion of the side; and 
the plurality of convex structures are not provided on the first surface in the connecting portion of each side of the mask sheet, and a shortest distance between the plurality of the convex structures located in the middle portion and the connecting portion is greater than at least twice a distance between two adjacent convex structures.    
Claim 13: (13A) a mask frame and (a mask sheet, the mask sheet) being disposed on the mask frame; 
the first surface of the mask sheet facing away from the mask frame, the second surface of the mask sheet facing towards the mask frame,
(13B) each of the plurality of convex structures has a hemispherical convex shape, a cross section of each of the plurality of convex structures is semi-circular, and a maximum distance between top of the plurality of convex structures and the first surface of the mask sheet ranges is 120 [Symbol font/0x6D]m;
(13C) each side of the mask sheet has a middle portion and a connecting portion at each end of the middle portion that intersects another side; 
the plurality of the convex structures protruding from the first surface of each side are located in the middle portion of the side; and 
the plurality of convex structures are not provided on the first surface in the connecting portion of each side of the mask sheet, and a shortest distance between the plurality of the convex structures located in the middle portion and the connecting portion is greater than at least twice a distance between two adjacent convex structures.  

In case Applicant argue that the teaching of ‘015 ([0004]) does not mean mask 1 is made of magnetic material.

‘469 is an analogous art in the field of vapor-depositing a deposit for patterning while the shadow mask having reinforcing lines formed across its apertures is kept in contact with said spacers (abstract). ‘469 teaches that  it is preferable that the shadow mask uses a magnetic material as at least either the mask portion or the reinforcing lines, to be kept in contact with the spacers by magnetic force ([0100]), The preferable materials which can be used for the shadow mask include, though not limited to, metals such as stainless steel ([0099]). ‘469 also teaches that the shadow mask is fixed on a frame 34 to allow easy handling (Fig. 6, [0081], 4th sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted magnetic stainless steel, as taught by ‘469, as the material for mask 1, for the purpose of keeping mask in contact with spacers or substrate by magnetic force, as taught by ‘469 ([0100]). Furthermore, to have included a mask frame 34 of ‘469 to support the mask of ‘015 (the limitation of 13A), for the purpose of easy handling, as taught by ‘469 ([0081], 4th sentence).

Fig. 9 of ‘015 shows the projections 1b at the intersection of four opening pattern 1a only, not at the outer sides or the corner of the mask 1. In other words, there are four sides, each side with four projections 1b and five opening patterns 1a (the claim includes opening pattern on the outer side of the convex structure, see claim interpretation above).

‘267 is an analogous art in the field of Metal Mask (title), the metal mask 60 for manufacturing an organic EL display device according to the present invention includes holes 64 for depositing an organic light emitting material and metal masks having a cylindrical shape around the holes. 60. Embossings 62 formed on the surface (page 4, 2nd last paragraph) for the purpose of preventing the transparent substrate 50 from bending by magnetic force (page 5, 6th paragraph). ‘267 teaches that The protrusions 62 may have various shapes such as hemispherical shape in FIG. 9 … the heights of the protrusions 62 are the same as or larger than those of the partition wall 54 as described in FIG. 6, and are formed about 4 to 5 μm (page 6, 5th complete paragraph) and Fig. 6 of ‘267 shows the embossings/protrusions are at the four corners of the hole patterns 64, or four protrusions 62 instead of one at the intersection of four hole patterns 64.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted hemispherical shape about 4 to 5 μm, as taught by ‘267, as the projections 1b of ‘015 (the limitations of 1A and 13B), furthermore, to have duplicated the projections 1b of ‘015 into four as shown in Fig. 6 of ‘267 (the limitation of 1B and 13C, see illustration 2 below), for the purpose of preventing the transparent substrate 50 from bending by magnetic force, as taught by ‘267 (page 5, 6th paragraph).




    PNG
    media_image1.png
    463
    893
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]







The combination of ‘015, ‘469, and ‘267 further teaches the limitations of:
Claim 4: A protruding portion 1b is formed by extruding a part of the plate body of the mask 1 into the concave portion 22a and deforming it (‘015, [0017], 4th sentence, is considered the claimed “wherein th
Claims 7 and 17: Fig. 9 of ‘015 shows projections 1b are equal in number at four sides of mask (the claimed “wherein the plurality of convex structures protruding from the first surface of each side of the mask sheet are equal in number” of claims 7 and 17).
Alternatively, claims 1, 4, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘015, in view of ‘469, ‘267, and JIANG (CN 107699852, hereafter ‘852).
‘015 teaches some limitations of claim 1 and claim 13 as discussed above.

In case Applicant argue that the teaching of ‘015 ([0004]) does not mean mask 1 is made of magnetic material.

‘469 is an analogous art as discussed above.


Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted magnetic stainless steel, as taught by ‘469, as the material for mask 1, for the purpose of keeping mask in contact with spacers or substrate by magnetic force, as taught by ‘469 ([0100]). Furthermore, to have included a mask frame 34 of ‘469 to support the mask of ‘015 (the limitation of 13A), for the purpose of easy handling, as taught by ‘469 ([0081], 4th sentence).

‘267 is an analogous art as discussed above.


Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted hemispherical shape about 4 to 5 μm, as taught by ‘267, as the projections 1b of ‘015 (the limitations of 1A and 13B), for the purpose of preventing the transparent substrate 50 from bending by magnetic force, as taught by ‘267 (page 5, 6th paragraph).

‘852 is an analogous art in the field of Mask Plate Attached To One Side Of Thin-film Transistor (TFT) Substrate Of Organic LED (OLED), Has Vapor Deposition Hole Penetrates Through Mask Plate Main Portion, And Protrusion That Is Provided On Edge Of Vapor Deposition Hole (title). Figure of ‘852 shows between the protrusions 61 and hole 32, there are numerous unlabeled protrusions with very narrow spacing.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added additional narrow spacing protrusions, between the projections 1b of ‘015, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Because the “a distance between two adjacent convex structures” is very narrow, it would have read into the limitations of 1B and 13C.

Claims 4, 7, and 17 rejections are discussed above.
Alternatively, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘267, as being applied to claim 1 rejection above, in view of Reinhard (US 3190778, hereafter ‘778).
In case Applicants argue that stamping is not a product by process claim and teaching at [0017] of ‘015 is not a stamping process.

‘778 is an analogous art in the field of Method Of Fabricating Masking Sheets (title) for vapor deposition (col. 4, line 35). ‘778 teaches that the simplest and perhaps the most obvious method of preparing such a mask consists of simply punching or stamping holes in a sheet of metal, foil in the desired arrangement (col. 1, lines 45-48).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted the stamping as the mask forming method of ‘015, as taught by ‘778, for the purpose of simplest mask forming method, as taught by ‘778 (col. 1, lines 45-48).
Alternatively, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘015, ‘469, and ‘267, as being applied to claim 1 rejection above, in view of Reinhard (US 3190778, hereafter ‘778).
In case Applicants argue that stamping is not a product by process claim and teaching at [0017] of ‘015 is not a stamping process.

‘778 is an analogous art in the field of Method Of Fabricating Masking Sheets (title) for vapor deposition (col. 4, line 35). ‘778 teaches that the simplest and perhaps the most obvious method of preparing such a mask consists of simply punching or stamping holes in a sheet of metal, foil in the desired arrangement (col. 1, lines 45-48).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted the stamping as the mask forming method of ‘015, as taught by ‘778, for the purpose of simplest mask forming method, as taught by ‘778 (col. 1, lines 45-48).


Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are convincing in light of the new grounds of rejection above. 
In regarding to Specification objection, see the middle of page 10, Applicants’ amendment overcomes previous objection. However, due to the amendment, the examiner notice another issue with the drawing.
In regarding to 112(a) rejection, Applicants’ amendment overcomes the previous rejection. However, the amendment also introduces new 112(a) issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 100778512 is cited dual protrusions having very small gap (Figs. 4a-b). 

US 20170133593 is cited for protruding units 517 on two sides of frame (Fig. 10, read into at least claim 1). US 20190203334 is cited for smooth welding pad protrude from mask and mask frame (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716